Title: Landscape Account for the Executive Mansion, 31 March 1809
From: Madison, James
To: 


31. March 1809.
List of Trees & Shrubs for the Presidents Garden.
Where to be procured


Large trees for Single trees & in lines
Tulip tree.

Saml. Davidson.


Willow leaved Oak





Elm.





Beech.





Ash.

S. Davidson



Horse Chesnut.

Holt



Walnut (English)

Hepburn



Sugar Maple

Billey



Sycamore (English[)]





Larch.





Weeping Willow

Holt



Mulberry—English, common Chineese



Catalpa

Mr. Tayloe



For Close plantation & Clumps & for screens.
White, or Weymouth pine.




Hemlock





Mountain Ash. (Rowentree).

S. Davidson



Locust—common & Honey.

Holt &c



Spruce Pine.





Buckeye.





Red bud.





Chineese Arb. Vitæ

Mayne



Golden Willow

Holt



Filbert.

Holt.



Holley




Flowering Trees & Shrubs
Laburnum.

Holt


Bladder Sena

Holt



Althea—White—red, double, & striped.
}




Lilac—White, Purple, Persian.




Broom. Scotch & Spanish.




Dbl. Flowering Almond & Peach.
Holt.



Evergreen thorn.




Privet.




Juniper




Robinia—Scarlet Locust
& Hepburn



Yellow & White Jasmine.




Honeysuckles—Early, Monthly & Trumpet




Bignonia




Laurel, Roses &ca.



The above list contains what N. King’s Memory Supplies, of Trees & Shrubs for the garden.
